UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: June 30 Date of reporting period: January 1, 2012 – March 31, 2012 Item 1.Schedule of Investments. AUXIER FOCUS FUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 71.4% Communications - 1.5% America Movil SAB de CV, ADR $ Corning, Inc. DIRECTV, Class A (a) Motorola Solutions, Inc. News Corp., Class A Telefonica SA, ADR Consumer Discretionary - 11.9% Apollo Group, Inc., Class A (a) Arcos Dorados Holdings, Inc. Bridgepoint Education, Inc. (a) Career Education Corp. (a) Carnival Corp. Coach, Inc. Comcast Corp., Class A Cooper-Standard Holding, Inc. (a) CVS Caremark Corp. Discovery Communications, Inc., Class A (a) Discovery Communications, Inc., Class C (a) DR Horton, Inc. Gruma S.A.B. de C.V., ADR (a) H&R Block, Inc. Interface, Inc. ITT Educational Services, Inc. (a) Jamba, Inc. (a) Lincoln Educational Services Corp. Lowe's Cos., Inc. McDonald's Corp. Newell Rubbermaid, Inc. NIKE, Inc., Class B Sally Beauty Holdings, Inc. (a) Strayer Education, Inc. The Andersons, Inc. The Home Depot, Inc. The Interpublic Group of Cos., Inc. Time Warner Cable, Inc. Time Warner, Inc. Universal Technical Institute, Inc. Value Line, Inc. Wal-Mart Stores, Inc. Weight Watchers International, Inc. Yum! Brands, Inc. Consumer Staples - 24.0% Alkermes PLC (a) Alliance One International, Inc. (a) Altria Group, Inc. Archer-Daniels-Midland Co. Avon Products, Inc. Baxter International, Inc. Beam, Inc. British American Tobacco PLC, ADR Carlsberg A/S, ADR Coca Cola Hellenic Bottling Co. SA (a) Coca Cola Hellenic Bottling Co. SA, ADR (a) Columbia Sportswear Co. Diageo PLC, ADR Dr. Pepper Snapple Group, Inc. Hospira, Inc. (a) KAR Auction Services, Inc. (a) Kraft Foods, Inc. Manpower, Inc. Molson Coors Brewing Co., Class B National Beverage Corp. (a) Nestle SA, ADR Paychex, Inc. PepsiCo, Inc. Philip Morris International, Inc. Post Holdings, Inc. (a) PRGX Global, Inc. (a) Ralcorp Holdings, Inc. (a) Safeway, Inc. SAIC, Inc. Sara Lee Corp. Tesco PLC, ADR The Coca-Cola Co. The J.M. Smucker Co. The Kroger Co. The Procter & Gamble Co. The Western Union Co. TreeHouse Foods, Inc. (a) Unilever NV, ADR Valeant Pharmaceuticals International, Inc. (a) Energy - 4.0% BP PLC, ADR Chevron Corp. ConocoPhillips Exxon Mobil Corp. Gazprom Neft JSC, ADR Lukoil OAO, ADR PetroChina Co., Ltd., ADR Petroleo Brasileiro SA, ADR Surgutneftegas OJSC, ADR Transocean, Ltd. Valero Energy Corp. Willbros Group, Inc. (a) Financials - 7.9% Aflac, Inc. American International Group, Inc. (a) Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc., Class B (a) Central Pacific Financial Corp. (a) Hartford Financial Services Group, Inc. Janus Capital Group, Inc. Marsh & McLennan Cos., Inc. Mastercard, Inc., Class A Mercury General Corp. StanCorp Financial Group, Inc. The Bank of New York Mellon Corp. The Travelers Cos., Inc. TNS, Inc. (a) U.S. Bancorp Unum Group Visa, Inc., Class A Waddell & Reed Financial, Inc., Class A Washington Federal, Inc. Wells Fargo & Co. West Coast Bancorp (a) Health Care - 13.1% Abbott Laboratories Amgen, Inc. Becton Dickinson and Co. BioScrip, Inc. (a) Coventry Health Care, Inc. Express Scripts, Inc. (a) GlaxoSmithKline PLC, ADR Health Management Associates, Inc., Class A (a) Johnson & Johnson Medco Health Solutions, Inc. (a) Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Quest Diagnostics, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. Industrials - 1.8% AGCO Corp. (a) General Electric Co. Granite Construction, Inc. Illinois Tool Works, Inc. Johnson Controls, Inc. POSCO, ADR Potash Corp. of Saskatchewan, Inc. Raytheon Co. Textainer Group Holdings, Ltd. The Boeing Co. United Parcel Service, Inc., Class B Information Technology - 3.0% Automatic Data Processing, Inc. Dell, Inc. (a) Intel Corp. Microsoft Corp. MoneyGram International, Inc. (a) Verisk Analytics, Inc., Class A (a) Materials - 2.0% E.I. du Pont de Nemours & Co. LyondellBasell Industries NV, Class A Precision Castparts Corp. Spartech Corp. (a) The Dow Chemical Co. Vale SA, ADR Telecommunications - 2.1% AT&T, Inc. SK Telecom Co., Ltd., ADR Tele Norte Leste Participacoes SA, ADR Verizon Communications, Inc. Utilities - 0.1% FirstService Corp. (a) Total Common Stock (Cost $147,904,480) Principal Security Description Rate Maturity Value Corporate Non-Convertible Bonds - 5.5% Consumer Staples - 1.9% $ American Stores Co. % 05/01/17 $ Block Financial, LLC 01/15/13 Constellation Brands, Inc. 05/15/17 Smithfield Foods, Inc., Series B 05/15/13 SUPERVALU, Inc. 11/15/14 SUPERVALU, Inc. 05/01/16 Energy - 0.2% El Paso Corp. 02/15/27 Sunoco, Inc. 01/15/17 Financials - 1.9% American Express Credit Corp., Series C 08/20/13 Hartford Financial Services Group, Inc. 10/15/16 Hartford Financial Services Group, Inc. 03/15/18 Janus Capital Group, Inc. 06/15/17 The Charles Schwab Corp. (b) 08/01/49 Zions Bancorporation 11/16/15 Health Care - 0.5% Health Management Associates, Inc. 04/15/16 Health Management Associates, Inc. (c) 01/15/20 WellPoint, Inc. 01/15/16 Materials - 0.7% The Dow Chemical Co. 05/15/18 Weyerhaeuser Co. 10/01/21 Weyerhaeuser Co. 03/15/25 Utilities - 0.3% Constellation Energy Group, Inc. 06/15/15 Energy Future Holdings Corp. 10/15/19 Energy Future Intermediate Holding Co., LLC 10/15/19 Nevada Power Co., Series L 01/15/15 Total Corporate Non-Convertible Bonds (Cost $12,185,676) Foreign Municipal Bonds - 0.6% Ontario Hydro Residual Strip (Canada) (d) 5.47-5.65 11/27/20 Ontario Hydro Residual Strip (Canada) (d) 10/15/21 Ontario Hydro Residual Strip (Canada) (d) 08/18/22 Ontario Hydro Residual Strip (Canada), Series OC20 (d) 10/01/20 Total Foreign Municipal Bonds (Cost $890,703) Municipal Bonds - 0.2% Ohio - 0.2% Buckeye Tobacco Settlement Financing Authority 06/01/47 Total Municipal Bonds (Cost $374,909) Shares Security Description Value Money Market Funds - 0.0% 31 Schwab Government Money Fund, 0.01% (b) (Cost $31) 31 Total Investments – 77.7% (Cost $161,355,799)* $ Other Assets & Liabilities, Net – 22.3% Net Assets – 100.0% $ ADR American Depositary Receipt LLC Limited Liability Company PLC Public Limited Company (a) Non-income producing security. (b) Variable rate security. Rate presented is as of March 31, 2012. (c) Security exempt from registration under Rule 144A under the Securities Act of 1933. At the period end, the value of these securities amounted to $512,500 or 0.2% of net assets. (d) Zero coupon bond. Interest rate presented is yield to maturity. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Level 1 Level 2 Level 3 Total Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunications - - Utilities - - Corporate Non-Convertible Bonds - - Foreign Municipal Bonds - - Municipal Bonds - - Money Market Funds - 31 - 31 Total $ $ $ - $ There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT MIDCAP GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 95.7% Business Services - 8.5% Ecolab, Inc. $ Expeditors International of Washington, Inc. Stericycle, Inc. (a) Communications Equipment - 2.5% ADTRAN, Inc. Computer Software - 8.8% ANSYS, Inc. (a) DealerTrack Holdings, Inc. (a) Distribution and Industrial Supplies - 9.8% Beacon Roofing Supply, Inc. (a) Fastenal Co. Distributors - 2.5% LKQ Corp. (a) Educational Services - 4.5% American Public Education, Inc. (a) K12, Inc. (a) Electronics - 5.7% Trimble Navigation, Ltd. (a) Energy Equipment and Services - 4.6% Core Laboratories NV Unit Corp. (a) Energy Sources - 5.6% Concho Resources, Inc. (a) Ultra Petroleum Corp. (a) Financial Services - 5.6% SEI Investments Co. T. Rowe Price Group, Inc. Industrial Applications - 6.1% II-VI, Inc. (a) Roper Industries, Inc. Infrastructure - 3.3% Jacobs Engineering Group, Inc. (a) Insurance - 5.0% Markel Corp. (a) RenaissanceRe Holdings, Ltd. Life Sciences - 6.6% IDEXX Laboratories, Inc. (a) Techne Corp. Machinery - 4.2% 3D Systems Corp. (a) Gardner Denver, Inc. Medical Products - 2.9% ResMed, Inc. (a) Oil, Gas and Consumable Fuels - 2.9% Range Resources Corp. Software - 3.8% Concur Technologies, Inc. (a) CoStar Group, Inc. (a) Wireless Telecommunication Services - 2.8% American Tower Corp. REIT Total Common Stock (Cost $2,198,649) Total Long Investments - 95.7% (Cost $2,198,649)* $ Other Assets & Liabilities, Net – 4.3% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. DF DENT PREMIER GROWTHFUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 99.9% Agriculture - 2.2% Potash Corp. of Saskatchewan, Inc. $ Biotechnology - 2.2% Celgene Corp. (a) Business Services - 10.2% Ecolab, Inc. Expeditors International of Washington, Inc. Healthcare Services Group, Inc. Stericycle, Inc. (a) Communications Equipment - 1.5% ADTRAN, Inc. Computer Software - 7.9% ANSYS, Inc. (a) DealerTrack Holdings, Inc. (a) Distribution and Industrial Supplies - 10.4% Beacon Roofing Supply, Inc. (a) Fastenal Co. Distributors - 3.0% LKQ Corp. (a) Educational Services - 3.5% American Public Education, Inc. (a) K12, Inc. (a) National American University Holdings, Inc. Electrical Equipment - 1.1% Quanta Services, Inc. (a) Electronics - 3.2% Trimble Navigation, Ltd. (a) Energy Equipment and Services - 7.6% Core Laboratories NV Schlumberger, Ltd. Unit Corp. (a) Energy Sources - 4.5% Apache Corp. Concho Resources, Inc. (a) Ultra Petroleum Corp. (a) Financial Services - 9.2% T. Rowe Price Group, Inc. Visa, Inc., Class A Industrial Applications - 7.1% II-VI, Inc. (a) Roper Industries, Inc. Infrastructure - 2.8% Jacobs Engineering Group, Inc. (a) Insurance - 1.9% Markel Corp. (a) RenaissanceRe Holdings, Ltd. Life Sciences - 4.1% IDEXX Laboratories, Inc. (a) Machinery - 3.1% 3D Systems Corp. (a) Gardner Denver, Inc. Medical Products - 3.0% ResMed, Inc. (a) Pharmaceuticals - 1.0% Teva Pharmaceutical Industries, Ltd., ADR Software - 0.6% Concur Technologies, Inc. (a) Wireless Telecommunication Services - 9.8% American Tower Corp. REIT QUALCOMM, Inc. Total Common Stock (Cost $117,509,664) Total Investments - 99.9% (Cost $117,509,664)* $ Other Assets & Liabilities, Net – 0.1% Net Assets – 100.0% $ ADR American Depositary Receipt REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDEN LARGE CAP COREFUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 98.0% Consumer Discretionary - 14.2% CBS Corp., Class B $ Comcast Corp., Class A Foot Locker, Inc. GNC Holdings, Inc. Ross Stores, Inc. The Home Depot, Inc. Consumer Staples - 6.0% CVS Caremark Corp. Herbalife, Ltd. Wal-Mart Stores, Inc. Energy - 12.6% Chevron Corp. ConocoPhillips Denbury Resources, Inc. (a) Exxon Mobil Corp. Halliburton Co. National Oilwell Varco, Inc. Occidental Petroleum Corp. Financials - 10.8% ACE, Ltd. Fifth Third Bancorp JPMorgan Chase & Co. MetLife, Inc. Raymond James Financial, Inc. U.S. Bancorp Health Care - 13.9% Amgen, Inc. Bristol-Myers Squibb Co. Cardinal Health, Inc. Celgene Corp. (a) Johnson & Johnson McKesson Corp. Questcor Pharmaceuticals, Inc. (a) UnitedHealth Group, Inc. Industrials - 12.0% Danaher Corp. General Electric Co. Tyco International, Ltd. Union Pacific Corp. United Technologies Corp. WABCO Holdings, Inc. (a) Materials - 2.0% Rockwood Holdings, Inc. (a) Technology - 22.9% Alliance Data Systems Corp. (a) Apple, Inc. (a) Cisco Systems, Inc. EMC Corp. (a) IAC/InterActiveCorp. IBM Corp. Intel Corp. Microsoft Corp. Oracle Corp. Symantec Corp. (a) TIBCO Software, Inc. (a) Telecommunications - 1.9% Verizon Communications, Inc. Utilities - 1.7% Duke Energy Corp. Total Common Stock (Cost $31,126,956) Total Investments – 98.0% (Cost $31,126,956)* $ Other Assets & Liabilities, Net – 2.0% Net Assets – 100.0% $ (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. GOLDENSMALL CAP COREFUND SCHEDULE OF INVESTMENTS MARCH 31, 2012 (Unaudited) Shares Security Description Value Common Stock - 99.1% Consumer Discretionary - 16.1% Aeropostale, Inc. (a) $ Big Lots, Inc. (a) Bridgepoint Education, Inc. (a) Coinstar, Inc. (a) Sally Beauty Holdings, Inc. (a) Service Corp. International Standard Motor Products, Inc. The Finish Line, Inc., Class A Tupperware Brands Corp. Consumer Staples - 1.4% Medifast, Inc. (a) Energy - 9.7% C&J Energy Services, Inc. (a) Cloud Peak Energy, Inc. (a) CVR Energy, Inc. (a) Oil States International, Inc. (a) Stone Energy Corp. (a) Western Refining, Inc. Financials - 17.2% American Financial Group, Inc. EZCORP, Inc., Class A (a) FBL Financial Group, Inc., Class A Interactive Brokers Group, Inc., Class A Meadowbrook Insurance Group, Inc. Ocwen Financial Corp. (a) Post Properties, Inc. REIT ProAssurance Corp. StanCorp Financial Group, Inc. World Acceptance Corp. (a) Health Care - 9.6% Chemed Corp. Mednax, Inc. (a) Mmodal, Inc. (a) Momenta Pharmaceuticals, Inc. (a) Spectrum Pharmaceuticals, Inc. (a) Viropharma, Inc. (a) Industrials - 19.7% Amerco, Inc. Applied Industrial Technologies, Inc. Chart Industries, Inc. (a) Crane Co. Cubic Corp. Deluxe Corp. EMCOR Group, Inc. EnerSys (a) Old Dominion Freight Line, Inc. (a) Orbital Sciences Corp. (a) Primoris Services Corp. Materials - 5.4% Buckeye Technologies, Inc. Coeur d'Alene Mines Corp. (a) Materion Corp. (a) Silver Standard Resources, Inc. (a) Technology - 17.1% Advanced Energy Industries, Inc. (a) Anixter International, Inc. (a) Brooks Automation, Inc. CACI International, Inc., Class A (a) Cirrus Logic, Inc. (a) InterDigital, Inc. j2 Global, Inc. QLogic Corp. (a) Sanmina-SCI Corp. (a) TIBCO Software, Inc. (a) Veeco Instruments, Inc. (a) Utilities - 2.9% New Jersey Resources Corp. Portland General Electric Co. Total Common Stock (Cost $25,457,384) Total Investments – 99.1% (Cost $25,457,384)* $ Other Assets & Liabilities, Net – 0.9% Net Assets – 100.0% $ REIT Real Estate Investment Trust (a) Non-income producing security. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of March 31, 2012. Valuation Inputs Investments in Securities Level 1 - Quoted Prices $ Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total $ The Level 1 inputs displayed in this table are Common Stock. Refer to the Schedule of Investments for a further breakout of each security by type. There were no significant transfers between Level 1 and Level 2 for the period ended March 31, 2012. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 3, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: May 3, 2012 By: /s/ Karen Shaw Karen Shaw, PrincipalFinancial Officer Date:
